Dismissed and Opinion Filed October 21, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00066-CR

                                CRAIG DICKEY, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F06-99720-L

                             MEMORANDUM OPINION
                       Before Justices FitzGerald, Fillmore, and Stoddart
                                  Opinion by Justice Stoddart
       Craig Dickey was convicted, upon the adjudication of his guilt, of aggravated sexual

assault of a child and sentenced to twenty-five years’ imprisonment. We adopted the trial court’s

finding that the trial court granted an agreed motion for new trial and the case remains pending.

       An order granting a motion for new trial restores a case to is position before the former

trial and there is no longer a judgment in place. See TEX. R. APP. P. 21.9(b); Waller v. State, 931
S.W.2d 640, 643–44 (Tex. App.––Dallas 1996, no pet.). Absent a judgment of conviction or

other appealable order, this Court has no jurisdiction over an appeal. See Wright v. State, 969
S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.).
       We dismiss the appeal for want of jurisdiction.



                                                    / Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47
140066F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CRAIG DICKEY, Appellant                            On Appeal from the Criminal District Court
                                                   No. 5, Dallas County, Texas
No. 05-14-00066-CR        V.                       Trial Court Cause No. F06-99720-L.
                                                   Opinion delivered by Justice Stoddart,
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Fillmore
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 21st day of October, 2014.




                                             –3–